 

Exhibit 10.5

Kite Pharma, Inc.

Change in Control and Severance Benefit Plan

Approved by the Board of Directors: December 17, 2015

 

Section 1.

Introduction.

The Kite Pharma, Inc. Severance and Change in Control Benefit Plan (the “Plan”)
is hereby established effective December 17, 2015 (the “Effective Date”).  The
purpose of the Plan is to provide for the payment of severance benefits to
eligible employees of Kite Pharma, Inc. (the “Company”) in the event that such
employees become subject to involuntary or constructive employment
terminations.  Except as otherwise provided in an individual Participation
Agreement, this Plan shall supersede any severance benefit plan, policy or
practice previously maintained by the Company, including any severance benefits
set forth in any individually negotiated employment contract or agreement
between the Company and an employee, unless such employment contract or
agreement provides for benefits that are in substance more favorable to you.
This Plan document also is the Summary Plan Description for the Plan.

For purposes of the Plan, the following terms are defined as follows:

(a)“Affiliate” means any corporation (other than the Company) in an “unbroken
chain of corporations” beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

(b)“Base Salary” means base pay (excluding incentive pay, premium pay,
commissions, overtime, bonuses and other forms of variable compensation) as in
effect immediately prior to a Covered Termination and prior to any reduction
that would give rise to an employee’s right to resign for Good Reason.

(c)“Board” means the Board of Directors of the Company; provided, however, that
if the Board has delegated authority to administer the Plan to the Compensation
Committee of the Board, then “Board” shall also mean the Compensation Committee.

(d)“Cause” means, with respect to a particular employee, the meaning ascribed to
such term in any written agreement between such employee and the Company
defining such term, and, in the absence of such agreement, means with respect to
such employee, the occurrence of any of the following events: (i) the employee’s
commission of any crime involving fraud, dishonesty or moral turpitude; (ii) the
employee’s attempted commission of or participation in a fraud or act of
dishonesty against the Company that results in (or might have reasonably
resulted in) material harm to the business of the Company; (iii) the employee’s
intentional, material violation of any contract or agreement between the
employee and the Company or any statutory duty that the employee owes to the
Company; or (iv) the employee’s conduct that constitutes gross insubordination,
incompetence or habitual neglect of duties and that results in (or might have
reasonably resulted in) material harm to the business of the Company; provided,
however, that the action or conduct described in clauses (iii) and (iv) above
will constitute “Cause” only if such action or conduct continues after the
Company has provided the employee with written notice thereof and thirty (30)
days to cure the same.  The determination whether a termination is for Cause
shall be made by the Plan Administrator in its sole and exclusive judgment and
discretion.

1.

--------------------------------------------------------------------------------

 

(e)“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events that
also qualifies as a change in the ownership of the Company, a change in the
effective control of the Company, or a change in the ownership of all or
substantially all of the assets of the Company (as these events are defined in
Treasury Regulations Section § 1.409A-3(i)(5), or as these definitions may later
be modified by other regulatory pronouncements): 

(1)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction.  Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) as a result of the acquisition
of securities of the Company directly from the Company, (B) as a result of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities, (C)
as a result of the acquisition of securities of the Company by any individual
who is, on the Effective Date, either an executive employee or a Director
(either, an “Effective Date Investor”) and/or any entity in which an Effective
Date Investor has a direct or indirect interest (whether in the form of voting
rights or participation in profits or capital contributions) of more than 50%
(collectively, the “Effective Date Entities”) or as a result of the Effective
Date Entities continuing to hold shares that come to represent more than 50% of
the combined voting power of the Company’s then outstanding securities as a
result of the conversion of any class of the Company’s securities into another
class of the Company’s securities having a different number of votes per share
pursuant to the conversion provisions set forth in the Company’s Amended and
Restated Certificate of Incorporation; or (D) solely because the level of
Ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control will be deemed to occur;

(2)there is consummated a merger, consolidation or similar transaction involving
(directly or indirectly) the Company and, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not Own, directly or indirectly, either (A)
outstanding voting securities representing more than 50% of the combined
outstanding voting power of the surviving Entity in such merger, consolidation
or similar transaction or (B) more than 50% of the combined outstanding voting
power of the parent of the surviving Entity in such merger, consolidation or
similar transaction, in each case in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such transaction; provided, however, that a merger, consolidation or similar
transaction will not constitute a Change in Control under this prong of the
definition if the outstanding voting securities representing more than 50% of
the combined voting power of the surviving Entity or its parent are owned by the
Effective Date Entities; or

(3)there is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than 50% of the combined voting power of the voting
securities of which are Owned by stockholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition;
provided, however, that a sale, lease, exclusive license or other disposition of
all or substantially all of the consolidated assets of the Company and its
Subsidiaries will not constitute a Change in Control under this prong of the
definition if the outstanding voting securities representing more than fifty
percent (50%) of the combined voting power of the acquiring Entity or its parent
are owned by the Effective Date Entities.

Notwithstanding the foregoing or any other provision of this Plan, the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of

2.

--------------------------------------------------------------------------------

 

the Company.  Once a Change in Control has occurred, no future events shall
constitute a Change in Control for purposes of the Plan.

(f)“Change in Control Period” means the period commencing three (3) months prior
to the Closing of a Change in Control and ending twelve (12) months following
the Closing of a Change in Control.

(g)“Change in Control Termination” means an Involuntary Termination that occurs
within the Change in Control Period.  For such purposes, if the events giving
rise to an employee’s right to resign for Good Reason arise within the Change in
Control Period, and the employee’s resignation occurs not later than thirty (30)
days after the expiration of the Cure Period (as defined below), such
termination shall be a Change in Control Termination.

(h)“Closing” means the initial closing of the Change in Control as defined in
the definitive agreement executed in connection with the Change in Control.  In
the case of a series of transactions constituting a Change in Control, “Closing”
means the first closing that satisfies the threshold of the definition for a
Change in Control.

(i)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

(j)“Code” means the Internal Revenue Code of 1986, as amended.

(k)“Company” means Kite Pharma, Inc. or, following a Change in Control, the
surviving entity resulting from such event.

(l)“Covered Termination” means a Regular Termination or a Change in Control
Termination.

(m)“Director” means a member of the Board.

(n)“Eligible Employee” means an Officer or Non-Officer employee of the Company
who meets the requirements to be eligible to receive Plan benefits as set forth
in Section 2.

(o) “Entity” means a corporation, partnership, limited liability company or
other entity.

(p)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

(q)“Exchange Act Person” means any natural person, Entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” will not include (i) the Company or any Subsidiary of the Company,
(ii) any employee benefit plan of the Company or any Subsidiary of the Company
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company, (iii) an underwriter
temporarily holding securities pursuant to a registered public offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities.

(r)“Good Reason” for an employee’s resignation means the occurrence of any of
the following events, conditions or actions taken by the Company without Cause
and without such employee’s consent: (i) a material reduction of such employee’s
annual base salary, which is a reduction of at least 10% of such employee’s base
salary (unless pursuant to a salary reduction program applicable generally to
the Company’s similarly situated employees); (ii) a material reduction in such
employee’s authority, duties or responsibilities; (iii) a relocation of such
employee’s principal place of employment with the Company (or successor to the
Company, if

3.

--------------------------------------------------------------------------------

 

applicable) to a place that increases such employee’s one-way commute by more
than fifty (50) miles as compared to such employee’s then-current principal
place of employment immediately prior to such relocation (excluding regular
travel in the ordinary course of business); provided that if such employee’s
principal place of employment is his or her personal residence, this clause
(iii) shall not apply; provided, however, that in each case above, in order for
the employee’s resignation to be deemed to have been for Good Reason, the
employee must first give the Company written notice of the action or omission
giving rise to “Good Reason” within thirty (30) days after the first occurrence
thereof; the Company must fail to reasonably cure such action or omission within
thirty (30) days after receipt of such notice (the “Cure Period”), and the
employee’s resignation must be effective not later than thirty (30) days after
the expiration of such Cure Period. 

(s)“Involuntary Termination” means a termination of employment that is due to:
(1) a termination by the Company without Cause or (2) an employee’s resignation
for Good Reason.

(t)“Non-Officer” means an employee of the Company whose title with the Company
is below the level of Vice-President.  

(u)“Officer” means an employee of the Company whose title with the Company is
Vice-President or higher.

(v)“Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(w)“Participation Agreement” means, with respect to an Officer, an agreement
between an employee and the Company in substantially the form of Appendix A
attached hereto, and with respect to a Non-Officer, an agreement between and
employee and the Company in substantially the form of Appendix B attached
hereto, and in each case which may include such other terms as the Board deems
necessary or advisable in the administration of the Plan.

(x)“Plan Administrator” means the Board, or a duly authorized committee thereof,
prior to the Closing and the Representative upon and following the Closing.

(y)“Representative” means one or more members of the Board or other persons or
entities designated by the Board prior to or in connection with a Change in
Control that will have authority to administer and interpret the Plan upon and
following the Closing as provided in Section 7(a).

(z)“Regular Termination” means an Involuntary Termination that is not a Change
in Control Termination.  

(aa)“Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.

(bb)“Target Bonus” means with respect to an Eligible Employee, if there is a
cash bonus plan applicable to such Eligible Employee for the year in which such
Change in Control Termination occurs (“Cash Bonus Plan”), the cash bonus payable
to such Eligible Employee under such Cash Bonus Plan as if all the applicable
performance goals for such year were attained at a level of 100%.  If no Cash
Bonus Plan is in effect for the year in which such Change in Control Termination
occurs, the Target Bonus Amount will be the target bonus, if any, in such
Eligible Employee’s then-effective employment agreement or offer letter with the
Company, as if all of the applicable performance goals for such year were
attained at a level of 100%.

4.

--------------------------------------------------------------------------------

 

Section 2.

Eligibility for Benefits. 

(a)Eligible Employee.  An employee of the Company is eligible to participate in
the Plan if (i) the Plan Administrator has designated such employee as eligible
to participate in the Plan by providing such person with a Participation
Agreement; (ii) such employee has signed and returned such Participation
Agreement to the Company within the period specified therein; (iii) an Officer’s
employment with the Company terminates due to a Covered Termination; (iv) a
Non-Officer’s employment with the Company terminates due to a Change in Control
Termination; and (v) such employee meets the other Plan eligibility requirements
set forth in this Section 2.  The determination of whether an employee is an
Eligible Employee shall be made by the Plan Administrator, in its sole
discretion, and such determination shall be binding and conclusive on all
persons.  The Plan provides for uniform treatment of employees with the
equivalent title (e.g., all Executive Vice Presidents are treated the same). If
an employee is promoted to a position with a higher tier of benefits, then the
benefits to be received by such employee will automatically adjust without the
employee needing to sign a new Participation Agreement.

(b)Release Requirement.  In order to be eligible to receive benefits under the
Plan, the employee also must execute a general waiver and release in
substantially the form attached hereto as Exhibit A, Exhibit B or Exhibit C, as
appropriate (the “Release”), within the applicable time period set forth
therein, but in no event more than fifty (50) days following the date of the
applicable Covered Termination, and such Release must become effective in
accordance with its terms.  The Company, in its sole discretion, may modify the
form of the Release to comply with applicable law and the specific terms of the
Covered Termination, which may be incorporated into a termination agreement or
other agreement with the employee.  

(c)Plan Benefits Provided in Lieu of Individual Agreement Severance
Benefits.  Unless otherwise determined by the Plan Administrator in its
discretion, if an employee is an Eligible Employee and eligible to receive
severance benefits under this Plan and otherwise eligible to receive severance
benefits under the terms of an individually negotiated employment contract or
agreement with the Company or any other severance arrangement with the Company,
including the Severance Plan, that are of the same category and would otherwise
duplicate the severance benefits available under this Plan (“Duplicative
Benefits”) such Eligible Employee will receive severance benefits under this
Plan in lieu of, and not additional to, such Duplicative Benefits.  If an
Eligible Employee is eligible to receive Plan benefits, such Eligible Employee
will receive severance benefits under any individually negotiated employment
contract or agreement only to the extent that such benefits have not been waived
or terminated and are not Duplicative Benefits.

(d)Exceptions to Benefit Entitlement.  An employee who otherwise is an Eligible
Employee will not receive benefits under the Plan in the following
circumstances, as determined by the Plan Administrator in its sole discretion:

(1)The employee voluntarily terminates employment with the Company without Good
Reason, or terminates employment due to the employee’s death or
disability.  Voluntary terminations include, but are not limited to,
resignation, retirement or failure to return from a leave of absence on the
scheduled date.

(2)The employee voluntarily terminates employment with the Company in order to
accept employment with another entity that is wholly or partly owned (directly
or indirectly) by the Company or an Affiliate.

(3)The employee is offered an identical or substantially equivalent or
comparable position with the Company or an Affiliate.  For purposes of the
foregoing, a “substantially equivalent or comparable position” is one that
provides the employee substantially the same level of responsibility and
compensation and would not give rise to the employee’s right to resign for Good
Reason.

(4)The employee is offered immediate reemployment by a successor to the Company
or an Affiliate or by a purchaser of the Company’s assets, as the case may be,
following a Change in Control and the terms of such reemployment would not give
rise to the employee’s right to resign for Good Reason.  For purposes of the
foregoing, “immediate reemployment” means that the employee’s employment with

5.

--------------------------------------------------------------------------------

 

the successor to the Company or an Affiliate or the purchaser of its assets, as
the case may be, results in uninterrupted employment such that the employee does
not incur a lapse in pay or benefits as a result of the change in ownership of
the Company or the sale of its assets. 

(5)The employee is rehired by the Company or an Affiliate and recommences
employment prior to the date benefits under the Plan are scheduled to commence.

(6)A Non-Officer employee upon a Regular Termination.

Section 3.

Amount of Benefit.

(a)Severance Benefit.  Benefits under the Plan shall be provided to an Eligible
Employee, as set forth in the Participation Agreement, except that a Non-Officer
employee will only receive severance benefits upon a Covered Termination.

(b)Additional Benefits.  Notwithstanding the foregoing, the Company may, in its
sole discretion, provide benefits to employees or consultants who are not
Eligible Employees (“Non-Eligible Employees”) chosen by the Plan Administrator,
in its sole discretion, and the provision of any such benefits to a Non-Eligible
Employee shall in no way obligate the Company to provide such benefits to any
other Non-Eligible Employee, even if similarly situated.  If benefits under the
Plan are provided to a Non-Eligible Employee, references in the Plan to
“Eligible Employee” (and similar references) shall be deemed to refer to such
Non-Eligible Employee.

(c)Certain Reductions.  The Company, in its sole discretion, shall have the
authority to reduce an Eligible Employee’s severance benefits, in whole or in
part, by any other severance benefits, pay and benefits provided during a period
following written notice of a plant closing or mass layoff, pay and benefits in
lieu of such notice, or other similar benefits payable to the Eligible Employee
by the Company or an Affiliate that become payable in connection with the
Eligible Employee’s termination of employment pursuant to (i) any applicable
legal requirement, including, without limitation, the Worker Adjustment and
Retraining Notification Act or any other similar state law, (ii) any
individually negotiated employment contract or agreement or any other written
employment or severance agreement with the Company, or (iii) any Company policy
or practice providing for the Eligible Employee to remain on the payroll for a
limited period of time after being given notice of the termination of the
Eligible Employee’s employment, and the Plan Administrator shall so construe and
implement the terms of the Plan.  Any such reductions that the Company
determines to make pursuant to this Section 3(c) shall be made such that any
benefit under the Plan shall be reduced solely by any similar type of benefit
under such legal requirement, agreement, policy or practice (i.e., any cash
severance benefits under the Plan shall be reduced solely by any cash payments
or severance benefits under such legal requirement, agreement, policy or
practice, and any continued insurance benefits under the Plan shall be reduced
solely by any continued insurance benefits under such legal requirement,
agreement, policy or practice).  The Company’s decision to apply such reductions
to the severance benefits of one Eligible Employee and the amount of such
reductions shall in no way obligate the Company to apply the same reductions in
the same amounts to the severance benefits of any other Eligible Employee, even
if similarly situated.  In the Company’s sole discretion, such reductions may be
applied on a retroactive basis, with severance benefits previously paid being
re-characterized as payments pursuant to the Company’s statutory obligation.

(d)Parachute Payments.

(1)Any provision of the Plan to the contrary notwithstanding, if any payment or
benefit an Eligible Employee would receive from the Company pursuant to the Plan
or otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment will be equal to the Reduced Amount (defined below).  The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Eligible Employee’s receipt, on an after-tax
basis, of the greater economic

6.

--------------------------------------------------------------------------------

 

benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the manner that results in the greatest economic
benefit for the Eligible Employee.  If more than one method of reduction will
result in the same economic benefit, the items so reduced will be reduced pro
rata.  

(2)In the event it is subsequently determined by the Internal Revenue Service
that some portion of the Reduced Amount as determined pursuant to clause (x) in
the preceding paragraph is subject to the Excise Tax, the Eligible Employee
agrees to promptly return to the Company a sufficient amount of the Payment so
that no portion of the Reduced Amount is subject to the Excise Tax.  For the
avoidance of doubt, if the Reduced Amount is determined pursuant to clause (y)
in the preceding paragraph, the Eligible Employee will have no obligation to
return any portion of the Payment pursuant to the preceding sentence.

(3)Unless the Eligible Employee and the Company agree on an alternative
accounting firm, the accounting firm engaged by the Company for general tax
compliance purposes as of the day prior to the effective date of the a change in
ownership or control shall perform the foregoing calculations.  If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change in ownership or
control, the Company shall appoint a nationally recognized accounting firm to
make the determinations required hereunder.  The Company shall bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder.

Section 4.

Return of Company Property.

An Eligible Employee will not be entitled to any severance benefit under the
Plan unless and until the Eligible Employee returns all Company Property.  For
this purpose, “Company Property” means all Company documents (and all copies
thereof) and other Company property which the Eligible Employee had in his or
her possession at any time, including, but not limited to, Company files, notes,
drawings, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, computers,
facsimile machines, mobile telephones, servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part).

Section 5.

Time of Payment and Form of Benefit.

The Company reserves the right in the Participation Agreement to specify whether
severance payments under the Plan will be paid in a single sum, in installments,
or in any other form and to determine the timing of such payments.  All such
payments under the Plan will be subject to applicable withholding for federal,
state and local taxes.  If an Eligible Employee is indebted to the Company on
his or her termination date, the Company reserves the right to offset any
severance payments under the Plan by the amount of such indebtedness.  All
severance benefits provided under the Plan are intended to satisfy the
requirements for an exemption from application of Section 409A of the Code to
the maximum extent that an exemption is available and any ambiguities herein
shall be interpreted accordingly; provided, however, that to the extent such an
exemption is not available, the severance benefits provided under the Plan are
intended to comply with the requirements of Section 409A to the extent necessary
to avoid adverse personal tax consequences and any ambiguities herein shall be
interpreted accordingly.

Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under the Plan that constitute “deferred compensation” within
the meaning of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”)
shall not commence in connection with an Eligible Employee’s termination of
employment unless and until the Eligible Employee has also incurred a
“separation from service,” as such term is defined in Treasury Regulations
Section 1.409A-1(h) (“Separation from Service”), unless the Company reasonably
determines that such amounts may be

7.

--------------------------------------------------------------------------------

 

provided to the Eligible Employee without causing the Eligible Employee to incur
the adverse personal tax consequences under Section 409A.

It is intended that (i) each installment of any benefits payable under the Plan
to an Eligible Employee be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i), (ii) all payments of any such
benefits under the Plan satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and (iii) any such benefits
consisting of COBRA premiums also satisfy, to the greatest extent possible, the
exemption from the application of Section 409A provided under Treasury
Regulations Section 1.409A-1(b)(9)(v).  However, if the Company determines that
any such benefits payable under the Plan constitute “deferred compensation”
under Section 409A and the Eligible Employee is a “specified employee” of the
Company, as such term is defined in Section 409A(a)(2)(B)(i), then, solely to
the extent necessary to avoid the imposition of the adverse personal tax
consequences under Section 409A, (A) the timing of such benefit payments shall
be delayed until the earlier of (1) the date that is six (6) months and one (1)
day after the Eligible Employee’s Separation from Service and (2) the date of
the Eligible Employee’s death (such applicable date, the “Delayed Initial
Payment Date”), and (B) the Company shall (1) pay the Eligible Employee a lump
sum amount equal to the sum of the benefit payments that the Eligible Employee
would otherwise have received through the Delayed Initial Payment Date if the
commencement of the payment of the benefits had not been delayed pursuant to
this paragraph and (2) commence paying the balance, if any, of the benefits in
accordance with the applicable payment schedule.

 

In no event shall payment of any benefits under the Plan be made prior to an
Eligible Employee’s termination date or prior to the effective date of the
Release.  If the Company determines that any payments or benefits provided under
the Plan constitute “deferred compensation” under Section 409A, and the Eligible
Employee’s Separation from Service occurs at a time during the calendar year
when the Release could become effective in the calendar year following the
calendar year in which the Eligible Employee’s Separation from Service occurs,
then regardless of when the Release is returned to the Company and becomes
effective, the Release will not be deemed effective any earlier than the latest
permitted effective date (the “Release Deadline”).  If the Company determines
that any payments or benefits provided under the Plan constitute “deferred
compensation” under Section 409A, then except to the extent that payments may be
delayed until the Delayed Initial Payment Date pursuant to the preceding
paragraph, on the first regular payroll date following the effective date of an
Eligible Employee’s Release, the Company shall (1) pay the Eligible Employee a
lump sum amount equal to the sum of the benefit payments that the Eligible
Employee would otherwise have received through such payroll date but for the
delay in payment related to the effectiveness of the Release and (2) commence
paying the balance, if any, of the benefits in accordance with the applicable
payment schedule.

 

All severance payments under the Plan shall be subject to applicable withholding
for federal, state and local taxes.  If an Eligible Employee is indebted to the
Company at his or her termination date, the Company reserves the right to offset
any severance payments under the Plan by the amount of such indebtedness.  

Section 6.

Reemployment.  

In the event of an Eligible Employee’s reemployment by the Company during the
period of time in respect of which severance benefits pursuant to the Plan have
been paid, the Company, in its sole and absolute discretion, may require such
Eligible Employee to repay to the Company all or a portion of such severance
benefits as a condition of reemployment.  

Section 7.

Right to Interpret and Administer Plan; Amendment and Termination.

(a)Interpretation and Administration.  Prior to the Closing, the Board, or a
duly authorized committee thereof, shall be the Plan Administrator and shall
have the exclusive discretion and authority to establish rules, forms, and
procedures for the administration of the Plan and to construe and interpret the
Plan and to decide any and all questions of fact, interpretation, definition,
computation or administration arising in connection with the operation of the
Plan, including, but not limited to, the eligibility to participate in the Plan
and amount of benefits paid under the Plan.  The rules, interpretations,
computations and other actions of the Board shall be binding and conclusive on
all persons.  Upon and after the Closing, the Plan will be interpreted and
administered in good

8.

--------------------------------------------------------------------------------

 

faith by the Representative who shall be the Plan Administrator during such
period.  All actions taken by the Representative in interpreting the terms of
the Plan and administering the Plan upon and after the Closing will be final and
binding on all Eligible Employees.  Any references in this Plan to the “Board”
or “Plan Administrator” with respect to periods following the Closing shall mean
the Representative. 

(b)Amendment.  The Plan Administrator reserves the right to amend this Plan at
any time; provided, however, that any amendment of the Plan will not be
effective as to a particular employee who is or may be adversely impacted by
such amendment or termination and has an effective Participation Agreement
without the written consent of such employee.  Any action amending the Plan
shall be in writing and executed by the Company’s Chairman of the Board (prior
to the Closing) or the Representative (following the Closing).  

(c)Termination. The Board may amend or terminate the Plan at any time in its
sole discretion; provided, however, that no such amendment or termination may
materially impair the rights of an Eligible Employee whose Covered Termination
occurred prior to such amendment or termination, without the written consent of
such Eligible Employee.    

Section 8.

No Implied Employment Contract.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

Section 9.

Legal Construction.

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California.

Section 10.

Claims, Inquiries and Appeals.

(a)Applications for Benefits and Inquiries.  Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative).  The Plan Administrator is:

Kite Pharma, Inc.

Board of Directors or Representative

2225 Colorado Ave

Santa Monica, CA 90404

(b)Denial of Claims.  In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial.  Any electronic notice will comply with
the regulations of the U.S. Department of Labor.  The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(1)the specific reason or reasons for the denial;

(2)references to the specific Plan provisions upon which the denial is based;

(3)a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

9.

--------------------------------------------------------------------------------

 

(4)an explanation of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the applicant’s right to bring a
civil action under Section 502(a) of ERISA following a denial on review of the
claim, as described in Section 10(d) below. 

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.  

(c)Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied.  A request
for a review shall be in writing and shall be addressed to:

Kite Pharma, Inc.

Corporate Counsel

2225 Colorado Ave

Santa Monica, CA 90404

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d)Decision on Review.  The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review.  If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period.  This notice of extension will
describe the special circumstances necessitating the additional time and the
date by which the Plan Administrator is to render its decision on the
review.  The Plan Administrator will give prompt, written or electronic notice
of its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

(1)the specific reason or reasons for the denial;

(2)references to the specific Plan provisions upon which the denial is based;

(3)a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

(4)a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.

(e)Rules and Procedures.  The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in

10.

--------------------------------------------------------------------------------

 

reviewing benefit claims.  The Plan Administrator may require an applicant who
wishes to submit additional information in connection with an appeal from the
denial of benefits to do so at the applicant’s own expense. 

(f)Exhaustion of Remedies.  No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 10(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal.  Notwithstanding the
foregoing, if the Plan Administrator does not respond to an Eligible Employee’s
claim or appeal within the relevant time limits specified in this Section 10,
the Eligible Employee may bring legal action for benefits under the Plan
pursuant to Section 502(a) of ERISA.  

Section 11.

Basis of Payments to and from Plan.

The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.

Section 12.

Other Plan Information.

(a)Employer and Plan Identification Numbers.  The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 27-1524986.  The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 510.

(b)Ending Date for Plan’s Fiscal Year.  The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

(c)Agent for the Service of Legal Process.  The agent for the service of legal
process with respect to the Plan is:

Kite Pharma, Inc.

Corporate Counsel

2225 Colorado Ave

Santa Monica, CA 90404

In addition, service of legal process may be made upon the Plan Administrator.

(d)Plan Sponsor.  The “Plan Sponsor” is:

Kite Pharma, Inc.

2225 Colorado Ave

Santa Monica, CA 90404

(310) 824-9999

 

(e)Plan Administrator.  The Plan Administrator is the Board prior to the Closing
and the Representative upon and following the Closing.  The Plan Administrator’s
contact information is:

Kite Pharma, Inc.

Board of Directors or Representative

2225 Colorado Ave

Santa Monica, CA 90404

(310) 824-9999

 

The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

11.

--------------------------------------------------------------------------------

 

Section 13.

Statement of ERISA Rights. 

Participants in this Plan (which is a welfare benefit plan sponsored by Kite
Pharma, Inc.) are entitled to certain rights and protections under ERISA.  If
you are an Eligible Employee, you are considered a participant in the Plan and,
under ERISA, you are entitled to:

(a)Receive Information About Your Plan and Benefits.

(1)Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(2)Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description.  The Administrator may make a reasonable charge for the copies; and

(3)Receive a summary of the Plan’s annual financial report, if applicable.  The
Plan Administrator is required by law to furnish each Eligible Employee with a
copy of this summary annual report.

(b)Prudent Actions by Plan Fiduciaries.  In addition to creating rights for Plan
Eligible Employees, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan.  The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Eligible Employees and beneficiaries.  No one,
including your employer, your union or any other person, may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit or exercising your rights under ERISA.

(c)Enforce Your Rights.  If your claim for a Plan benefit is denied or ignored,
in whole or in part, you have a right to know why this was done, to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within thirty (30) days,
you may file suit in a Federal court.  In such a case, the court may require the
Plan Administrator to provide the materials and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

(d)Assistance with Your Questions.  If you have any questions about the Plan,
you should contact the Plan Administrator.  If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.  You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

12.

--------------------------------------------------------------------------------

 

Appendix A

Kite Pharma, Inc.

Officer Change in Control and Severance Benefit Plan

Participation Agreement

Name:

 

 

Section 1.

Eligibility.  

You have been designated as eligible to participate in the Kite Pharma, Inc.
Employee Change in Control and Severance Benefit Plan (the “Plan”), a copy of
which is attached as Annex I to this Participation Agreement (the
“Agreement”).  Capitalized terms not explicitly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan.

Section 2.

Severance Benefits   

Subject to the terms of the Plan and Section 3 of this Agreement, if you are
terminated in a Covered Termination, and meet all the other eligibility
requirements set forth in the Plan, including, without limitation, executing the
required Release within the applicable time period set forth therein and
provided that such Release becomes effective in accordance with its terms, you
will receive the severance benefits set forth in this Section 2. Notwithstanding
the schedule for provision of severance benefits as set forth below, the
provision of any severance benefits under this Section 2 is subject to any delay
in payment that may be required under Section 5 of the Plan.  

(a)Regular Termination.  Upon a Regular Termination, you shall be eligible to
receive the following severance benefits.

(1)Cash Severance Benefit.  You will be entitled to continue to receive your
then-current Base Salary for [___________ (___)]months (such period of months,
the “Severance Period”) commencing on the first payroll period following the
effective date of your Release.

(2)Payment of Continued Group Health Plan Benefits.  

(i)If you timely elect continued group health plan continuation coverage under
COBRA the Company shall pay the full amount of your COBRA premiums, or shall
provide coverage under any self-funded plan, on behalf of you for your continued
coverage under the Company’s group health plans, including coverage for your
eligible dependents, for the Severance Period (the “COBRA Payment
Period”).  Upon the conclusion of such period of insurance premium payments made
by the Company, or the provision of coverage under a self-funded group health
plan, you will be responsible for the entire payment of premiums (or payment for
the cost of coverage) required under COBRA for the duration of your eligible
COBRA coverage period.  For purposes of this Section, (i) references to COBRA
shall be deemed to refer also to analogous provisions of state law and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by you under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are your sole responsibility.

(ii)Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that it cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying COBRA premiums on the your behalf, the Company will
instead pay you on the last day of each remaining month of the COBRA Payment
Period a fully taxable cash payment equal to the COBRA premium for that month,
subject to applicable tax withholding (such amount, the “Special Severance
Payment”), such Special Severance Payment to be made without regard to yours
election of COBRA coverage or payment of COBRA premiums and without regard to
your continued eligibility for COBRA coverage during the COBRA Payment
Period.  Such Special Severance Payment shall end upon expiration of the COBRA
Payment Period.

13.

--------------------------------------------------------------------------------

 

(b)Change in Control Termination.  Upon a Change in Control Termination, you
shall be eligible to receive the following severance benefits.  For the
avoidance of doubt, in no event shall you be entitled to benefits under both
Section 2(a) and this Section 2(b).  If you are eligible for severance benefits
under both Section 2(a) and this Section 2(b), you shall receive the benefits
set forth in this Section 2(b) and such benefits shall be reduced by any
benefits previously provided to you under Section 2(a).  

(1)Cash Severance Benefit.  You will receive the cash severance benefit
described in Section 2(a)(1) above, except that:

(i)your Severance Period will be [___________ (___)]months and Base Salary
payments will commence on the first payroll period following the later of (i)
the effective date of your Release, or (ii) the effective date of the Closing;
and

(ii)you will additionally be entitled to a portion of your Target Bonus, if any,
established for you by the Board for the year in which your Change in Control
Termination occurs, in an amount equal to your annual Target Bonus for such
year, if any, multiplied by the quotient of the Severance Period divided by
twelve (12), which shall be payable in a lump sum payment within ten (10)
business days following the later of (i) the effective date of your Release, or
(ii) the effective date of the Closing.

(2)Accelerated Vesting of Stock Awards.  

(i)Effective as of the later of the effective date of your Release or the
effective date of the Closing, to the extent not previously vested: (i) the
vesting and exercisability of all outstanding stock options to purchase the
Company’s common stock that are held by you on such date shall be accelerated in
full, (ii) any reacquisition or repurchase rights held by the Company in respect
of common stock issued pursuant to any other stock award granted to you by the
Company shall lapse in full, and (iii) the vesting of any other stock awards
granted to you by the Company, and any issuance of shares triggered by the
vesting of such stock awards, shall be accelerated in full.  Notwithstanding the
foregoing, this Section 2(b)(2) shall not apply to stock awards issued under or
held in any Qualified Plan.  For purposes of determining the number of shares
that will vest pursuant to the foregoing provision with respect to any
performance based vesting award that has multiple vesting levels depending upon
the level of performance, vesting acceleration shall occur with respect to the
number of shares subject to the award as if the applicable performance criteria
had been attained at a 100% level.

(ii)In order to give effect to the intent of the foregoing provision,
notwithstanding anything to the contrary set forth in your stock award
agreements or the applicable equity incentive plan under which such stock award
was granted that provides that any then unvested portion of your award will
immediately expire upon your termination of service, no unvested portion of your
stock award shall terminate any earlier than three (3) months following any
Involuntary Termination of your employment that occurs prior to a
Closing.  Notwithstanding anything to the contrary set forth herein, your stock
awards shall remain subject to earlier termination in connection with a
“Corporate Transaction” as provided in the Equity Plan or substantially
equivalent provisions applicable to your stock award.

(3)Payment of Continued Group Health Plan Benefits.  You will receive the
payment for continued group health plan benefits described in Section 2(a) (2)
above, except that the COBRA Payment Period will be equal to the Severance
Period applicable to a Change in Control Termination as set forth in Section
2(b)(1) above.

Section 3.

Requirements During Severance Period.

Your eligibility for and receipt of any severance benefits to which you may
become entitled as described in Section 2 above is expressly contingent upon
your timely execution of an effective Release and your compliance with the terms
and conditions of the provisions of the Proprietary Information and Invention
Assignment Agreement between you and the Company as may be amended from time to
time (the “PIIAA”).  Severance benefits under this Agreement shall immediately
cease in the event of your violation of the provisions in this Section 3.

14.

--------------------------------------------------------------------------------

 

Section 4.

Definitions. 

(a)“Equity Plan” means the Company’s 2014 Equity Incentive Plan or any successor
or other equity incentive plan adopted by the Company which govern your stock
awards, as applicable.

(b)“Qualified Plan” means a plan sponsored by the Company or an Affiliate that
is intended to be qualified under Section 401(a) of the Internal Revenue Code.

Section 5.

Acknowledgements.  

As a condition to participation in the Plan, you hereby acknowledge each of the
following:

 

(a)The severance benefits that may be provided to you under this Agreement are
subject to all of the terms of the Plan which is incorporated into and becomes
part of this Agreement, including but not limited to the reductions under
Section 3 of the Plan.

(b)This Agreement and the Plan supersedes any severance benefit plan, policy or
practice previously maintained by the Company that may have been applicable to
you or any individually negotiated employment contract or agreement between you
and the Company unless such employment contract or agreement provides for
benefits that are in substance more favorable to you. This Agreement and the
Plan do not supersede, replace or otherwise alter the PIIAA.

(c)You may not sell, transfer, or otherwise assign or pledge your right to
benefits under this Agreement and the Plan to either your creditors or to your
beneficiary, except to the extent permitted by the Plan Administrator if such
action would not result in adverse tax consequences under Section 409A.

To accept the terms of this Agreement and participate in the Plan, please sign
and date this Agreement in the space provided below and return it no later than
_________, ___.  

 

Kite Pharma, Inc.

 

By:

 

 

Title:

 

 

 

 

 

[Eligible Employee]

 

Date

15.

--------------------------------------------------------------------------------

 

Appendix B

Kite Pharma, Inc.

Non-Officer Change in Control and Severance Benefit Plan

Participation Agreement

Section 1.

Eligibility.  

You have been designated as eligible to participate in the Kite Pharma, Inc.
Change in Control and Severance Benefit Plan (the “Plan”), a copy of which is
attached as Annex I to this Participation Agreement (the
“Agreement”).  Capitalized terms not explicitly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan.

Section 2.

Severance Benefits   

Subject to the terms of the Plan and Section 3 of this Agreement, if you are
terminated in a Change in Control Termination, and meet all the other
eligibility requirements set forth in the Plan, including, without limitation,
executing the required Release within the applicable time period set forth
therein and provided that such Release becomes effective in accordance with its
terms, you will receive the severance benefits set forth in this Section 2.
Notwithstanding the schedule for provision of severance benefits as set forth
below, the provision of any severance benefits under this Section 2 is subject
to any delay in payment that may be required under Section 5 of the Plan.  

(a)Change in Control Termination.  Upon a Change in Control Termination, you
shall be eligible to receive the following severance benefits.  

(1)Cash Severance Benefit.  You will be entitled to:

(i)continue to receive your then-current Base Salary for [___________ (___)]
months (such period of months, the “Severance Period”) commencing on the first
payroll period following the later of (A) the effective date of your Release,
and (B) the effective date of the Closing; and

(ii)you will additionally be entitled to a portion of your Target Bonus, if any,
for the year in which your Change in Control Termination occurs, in an amount
equal to your annual Target Bonus for such year, if any, multiplied by the
quotient of the Severance Period divided by twelve (12), which shall be payable
in a lump sum payment within ten (10) business days following the later of (A)
the effective date of your Release, or (B) the effective date of the Closing.

(2)Accelerated Vesting of Stock Awards.  

(i)Effective as of the later of the effective date of your Release or the
effective date of the Closing, to the extent not previously vested: (A) the
vesting and exercisability of all outstanding stock options to purchase the
Company’s common stock that are held by you on such date shall be accelerated in
full, (B) any reacquisition or repurchase rights held by the Company in respect
of common stock issued pursuant to any other stock award granted to you by the
Company shall lapse in full, and (C) the vesting of any other stock awards
granted to you by the Company, and any issuance of shares triggered by the
vesting of such stock awards, shall be accelerated in full.  Notwithstanding the
foregoing, this Section 2(a)(2) shall not apply to stock awards issued under or
held in any Qualified Plan.  For purposes of determining the number of shares
that will vest pursuant to the foregoing provision with respect to any
performance based vesting award that has multiple vesting levels depending upon
the level of performance, vesting acceleration shall occur with respect to the
number of shares subject to the award as if the applicable performance criteria
had been attained at a 100% level.

(3)In order to give effect to the intent of the foregoing provision,
notwithstanding anything to the contrary set forth in your stock award
agreements or the applicable equity incentive plan under which such stock award
was granted that provides that any then unvested portion of your award will
immediately

16.

--------------------------------------------------------------------------------

 

expire upon your termination of service, no unvested portion of your stock award
shall terminate any earlier than three (3) months following any Involuntary
Termination of your employment that occurs prior to a Closing.  Notwithstanding
anything to the contrary set forth herein, your stock awards shall remain
subject to earlier termination in connection with a “Corporate Transaction” as
provided in the Equity Plan or substantially equivalent provisions applicable to
your stock award. 

(4)Payment of Continued Group Health Plan Benefits.  

(i)If you timely elect continued group health plan continuation coverage under
COBRA the Company shall pay the full amount of your COBRA premiums, or shall
provide coverage under any self-funded plan, on behalf of you for your continued
coverage under the Company’s group health plans, including coverage for your
eligible dependents, for the Severance Period (the “COBRA Payment
Period”).  Upon the conclusion of such period of insurance premium payments made
by the Company, or the provision of coverage under a self-funded group health
plan, you will be responsible for the entire payment of premiums (or payment for
the cost of coverage) required under COBRA for the duration of your eligible
COBRA coverage period.  For purposes of this Section, (A) references to COBRA
shall be deemed to refer also to analogous provisions of state law and (B) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by you under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are your sole responsibility.

(ii)Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that it cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying COBRA premiums on the your behalf, the Company will
instead pay you on the last day of each remaining month of the COBRA Payment
Period a fully taxable cash payment equal to the COBRA premium for that month,
subject to applicable tax withholding (such amount, the “Special Severance
Payment”), such Special Severance Payment to be made without regard to yours
election of COBRA coverage or payment of COBRA premiums and without regard to
your continued eligibility for COBRA coverage during the COBRA Payment
Period.  Such Special Severance Payment shall end upon expiration of the COBRA
Payment Period.

Section 3.

Requirements During Severance Period.

Your eligibility for and receipt of any severance benefits to which you may
become entitled as described in Section 2 above is expressly contingent upon
your timely execution of an effective Release and your compliance with the terms
and conditions of the provisions of the Proprietary Information and Inventions
Assignment Agreement between you and the Company as may be amended from time to
time (the “PIIAA”).  Severance benefits under this Agreement shall immediately
cease in the event of your violation of the provisions in this Section 3.

Section 4.

Definitions.

(a)“Equity Plan” means the Company’s 2014 Equity Incentive Plan or any successor
or other equity incentive plan adopted by the Company which govern your stock
awards, as applicable.

(b)“Qualified Plan” means a plan sponsored by the Company or an Affiliate that
is intended to be qualified under Section 401(a) of the Internal Revenue Code.

Section 5.

Acknowledgements.  

As a condition to participation in the Plan, you hereby acknowledge each of the
following:

 

(a)The severance benefits that may be provided to you under this Agreement are
subject to all of the terms of the Plan which is incorporated into and becomes
part of this Agreement, including but not limited to the reductions under
Section 3 of the Plan.

17.

--------------------------------------------------------------------------------

 

(b)This Agreement and the Plan supersedes any severance benefit plan, policy or
practice previously maintained by the Company that may have been applicable to
you as well as any employment contract or agreement between you and the Company,
unless such employment contract or agreement provides for benefits that are in
substance more favorable to you. This Agreement and the Plan do not supersede,
replace or otherwise alter the PIIAA. 

(c)You may not sell, transfer, or otherwise assign or pledge your right to
benefits under this Agreement and the Plan to either your creditors or to your
beneficiary, except to the extent permitted by the Plan Administrator if such
action would not result in adverse tax consequences under Section 409A.

To accept the terms of this Agreement and participate in the Plan, please sign
and date this Agreement in the space provided below and return it no later than
_________, ___.  

 

Kite Pharma, Inc.

 

 

By:

 

 

 

Title:

 

 

 

 

 

[Eligible Employee]

 

Date

18.

--------------------------------------------------------------------------------

 

Annex I

 

Kite Pharma, Inc. Change in Control and Severance Benefit Plan

 

 

 

19.

--------------------------------------------------------------------------------

For Eligible Employees Age 40 or Older

Individual Termination

Exhibit A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Kite Pharma,
Inc. Employee Change in Control Severance Benefit Plan (the “Plan”).

I understand that this Release Agreement (the “Release”), together with the
Plan, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company, affiliates of the Company and me with regard to
the subject matter hereof.  I am not relying on any promise or representation by
the Company or an affiliate of the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.

I hereby confirm my continuing obligations under my proprietary information and
inventions agreement with the Company and/or an affiliate of the Company.

In consideration of the severance benefits and other consideration provided to
me under the Plan that I am not otherwise entitled to receive, I hereby
generally and completely release the Company and its affiliates and assigns, and
their parents, subsidiaries, successors, predecessors and affiliates, and their
current and former partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, successors,
insurers, affiliates and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date I sign this Release (collectively, the “Released
Claims”).  The Released Claims include, but are not limited to: (a) all claims
arising out of or in any way related to my employment with the Company and its
affiliates, or their affiliates, or the termination of that employment; (b) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership, equity, or profits
interests in the Company and its affiliates, or their affiliates; (c) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (d) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(e) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, penalties, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), the California Fair
Employment and Housing Act (as amended), the California Labor Code (as amended),
and any other state or local fair employment practice laws and regulations.

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in the Released Claims: (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company or its affiliate to which I am a party; the charter, bylaws, or
operating agreements of the Company or its affiliate; or under applicable law;
or (b) any rights that cannot be waived as a matter of law.  In addition, I
understand that nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding.  I hereby represent and warrant that, other than the
claims identified in this paragraph, I am not aware of any claims I have or
might have that are not included in the Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in this paragraph is in addition to anything of
value to which I was already entitled.  I further acknowledge that I have been
advised by this writing, as required by the ADEA, that:  (a) my waiver and
release do not apply to any rights or claims that may arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not do so); (c) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign
this Release earlier); (d) I have seven (7) days following the date I sign this
Release to revoke the Release by providing written notice to an employee of the
Company; and (e) this Release shall not be effective until the date

1.

--------------------------------------------------------------------------------

 

upon which the revocation period has expired, which shall be the eighth day
after I sign this Release provided I have not revoked it.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor."  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.  

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act (if
applicable), the California Family Rights Act (if applicable) or otherwise; and
I have not suffered any on-the-job injury for which I have not already filed a
workers’ compensation claim.

I acknowledge that I must sign and return this Release to the Company so that it
is received not later than twenty-one (21) days following the date it is
provided to me or such other date as specified by the Company.

 

Eligible Employee

 

 

Printed Name:

 

 

Signature:

 

 

Date:

 

 

 

 

2.

--------------------------------------------------------------------------------

For Eligible Employees Age 40 or Older

Individual Termination

Exhibit B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Kite Pharma,
Inc. Change in Control and Severance Benefit Plan (the “Plan”).

I understand that this Release Agreement (the “Release”), together with the
Plan, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company, affiliates of the Company and me with regard to
the subject matter hereof.  I am not relying on any promise or representation by
the Company or an affiliate of the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.

I hereby confirm my continuing obligations under my proprietary information and
inventions agreement with the Company and/or an affiliate of the Company.

In consideration of the severance benefits and other consideration provided to
me under the Plan that I am not otherwise entitled to receive, I hereby
generally and completely release the Company and its affiliates and assigns, and
their parents, subsidiaries, successors, predecessors and affiliates, and its
and their current and former partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, successors,
insurers, affiliates and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date I sign this Release (collectively, the “Released
Claims”).  The Released Claims include, but are not limited to: (a) all claims
arising out of or in any way related to my employment with the Company and its
affiliates, or their affiliates, or the termination of that employment; (b) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership, equity, or profits
interests in the Company and its affiliates, or their affiliates; (c) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (d) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(e) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, penalties or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), the California Fair
Employment and Housing Act (as amended), the California Labor Code (as amended),
and any other state or local fair employment practice laws and regulations..  

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in the Released Claims: (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company or its affiliate to which I am a party; the charter, bylaws, or
operating agreements of the Company or its affiliate; or under applicable law;
or (b) any rights that cannot be waived as a matter of law.  In addition, I
understand that nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding.  I hereby represent and warrant that, other than the
claims identified in this paragraph, I am not aware of any claims I have or
might have that are not included in the Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in this paragraph is in addition to anything of
value to which I was already entitled.  I further acknowledge that I have been
advised by this writing, as required by the ADEA, that:  (a) my waiver and
release do not apply to any rights or claims that may arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (c) I have forty-five
(45) days to consider this Release (although I may choose voluntarily to sign
this Release earlier); (d) I have seven (7) days following the date I sign this
Release to revoke the Release by providing written notice to an employee of the
Company; (e) this Release shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after I sign this
Release provided I have not

1.

--------------------------------------------------------------------------------

revoked it; and (f) I have received with this Release all of the information
required by the ADEA, including without limitation a detailed list of the job
titles and ages of all employees who were terminated in this group termination
and the ages of all employees of the Company in the same job classification or
organizational unit who were not terminated.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor."  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act (if
applicable), the California Family Rights Act (if applicable) or otherwise; and
I have not suffered any on-the-job injury for which I have not already filed a
workers’ compensation claim.

I acknowledge that I must sign and return this Release to the Company so that it
is received not later than forty-five (45) days following the date it is
provided to me or such other date as specified by the Company.

 

Eligible Employee

 

Printed Name:

 

 

Signature:

 

 

Date:

 

 

 

2.

--------------------------------------------------------------------------------

 

Exhibit C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Kite Pharma,
Inc. Change in Control and Severance Benefit Plan (the “Plan”).

I understand that this Release Agreement (the “Release”), together with the
Plan, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company, affiliates of the Company and me with regard to
the subject matter hereof.  I am not relying on any promise or representation by
the Company or an affiliate of the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.

I hereby confirm my continuing obligations under my proprietary information and
inventions agreement with the Company and/or an affiliate of the Company.

In consideration of the severance benefits and other consideration provided to
me under the Plan that I am not otherwise entitled to receive, I hereby
generally and completely release the Company and its affiliates and assigns, and
their parents, subsidiaries, successors, predecessors and affiliates, and its
and their current and former partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, successors,
insurers, affiliates and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date I sign this Release (collectively, the “Released
Claims”).  The Released Claims include, but are not limited to: (a) all claims
arising out of or in any way related to my employment with the Company and its
affiliates, or their affiliates, or the termination of that employment; (b) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership, equity, or profits
interests in the Company and its affiliates, or their affiliates; (c) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (d) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(e) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, penalties or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal
Employee Retirement Income Security Act of 1974 (as amended), the California
Fair Employment and Housing Act (as amended), the California Labor Code (as
amended), and any other state or local fair employment practice laws and
regulations.

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in the Released Claims: (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company or its affiliate to which I am a party; the charter, bylaws, or
operating agreements of the Company or its affiliate; or under applicable law;
or (b) any rights that cannot be waived as a matter of law.  In addition, I
understand that nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding.  I hereby represent and warrant that, other than the
claims identified in this paragraph, I am not aware of any claims I have or
might have that are not included in the Released Claims.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor."  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave

1.

--------------------------------------------------------------------------------

 

Act (if applicable), the California Family Rights Act (if applicable) or
otherwise; and I have not suffered any on-the-job injury for which I have not
already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me or such other date as specified by the Company.

 

Eligible Employee

 

Printed Name:

 

 

Signature:

 

 

Date:

 

 

2.